                     Case 19-10702-MFW                       Doc 513            Filed 09/30/19              Page 1 of 21


2 2      4      6       6      6        6        6       6     6     6     6   6    6                          6         6         6      6        6    2
                                                     UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF DELAWARE

 In re       TheSouthcross Energy Partners,
                 Rockport Company,  LLC, etL.P.,
                                            al. et al.                                                           Case No.:       19-10702 (MFW)
                                                                                                         Reporting Period:           August 2019


                                                       MONTHLY OPERATING REPORT
                                              For the Period August 1, 2019 through August 30, 2019


                                                                                                                                          Affidavit /
                                                                                                      Document         Explanation       Supplement
 REQUIRED DOCUMENTS                                                                 Form No.          Attached          Attached          Attached
 Schedule of Cash Receipts and Disbursements                                         MOR-1               ✓
    Bank Reconciliation (or copies of debtor's bank reconciliations)                MOR-1a               ✓                   ✓
    Schedule of Professional Fees Paid                                              MOR-1b               ✓
    Copies of bank statements                                                      MOR-1(exp)                                ✓
    Cash disbursements journals                                                    MOR-1(exp)                                ✓
 Statement of Operations                                                             MOR-2                 ✓
 Balance Sheet                                                                       MOR-3                 ✓
 Status of Postpetition Taxes                                                        MOR-4                 ✓
    Copies of IRS Form 6123 or payment receipt                                       MOR-4                                   ✓
    Copies of tax returns filed during the period                                    MOR-4                                   ✓
 Summary of Unpaid Postpetition Debts                                                MOR-4                 ✓
    Listing of aged accounts payable                                                 MOR-4                 ✓
 Accounts Receivable Reconciliation and Aging                                        MOR-5                 ✓
 Debtor Questionaire                                                                 MOR-5                 ✓


 [1] The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits of their respective Employer
 Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy Partners GP, LLC (5141); Southcross Energy
 Finance Corp. (2225); Southcross Energy Operating, LLC (9605); Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross
 Gathering Ltd. (7233); Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing Company Ltd.
 (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932); Southcross Mississippi Industrial Gas Sales, L.P.
 (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P.
 (2994); Southcross Delta Pipeline LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
 Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas Utility GP, LLC (3280); FL Rich Gas
 Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’
 mailing address is 1717Main Street, Suite 5200, Dallas, TX 75201.




 I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my
 knowledge and belief.


  /s/ Michael Howe                                                                                                     9/30/2019
 Signature of Authorized Individual*                                                                                  Date


   Michael Howe                                                                                                         Chief Financial Officer
 Print Name of Authorized Individual                                                                                  Title of Authorized Individual

 *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
 is a partnership; a manager or member if debtor is a limited liability company.
                     Case 19-10702-MFW                     Doc 513            Filed 09/30/19           Page 2 of 21


2 2            12             14                  14                     14                14                   14             14               2
  In re     Southcross
           The RockportEnergy Partners,
                        Company,  LLC,L.P.,
                                        et al.et al.                                       Case No.:              19-10702 (MFW)
                                                                                   Reporting Period:               August 2019


                                                           GENERAL NOTES
                                          For the Period August 1, 2019 through August 30, 2019


  Financial Statements – The financial statements and supplemental information contained herein are unaudited, preliminary, and may
  not comply with generally accepted accounting principles in the United States of America (“U.S. GAAP”) in all material respects. In
  addition, the financial statements and supplemental information contained herein represent the financial information for the Company
  and its 26 debtor subsidiaries listed on the cover page (collectively the “Debtors”) only. The Company’s non‐debtor subsidiaries are not
  included.

  Accounting Standards Codification (“ASC”) Topic 852, “Reorganizations” (“ASC Topic 852”), which is applicable to companies in
  chapter 11, generally does not change the manner in which financial statements are prepared. It does require, however, that the financial
  statements for periods subsequent to the filing of the chapter 11 petition distinguish transactions and events that are directly associated
  with the reorganization from the ongoing operations of the business. The Debtors’ condensed combined financial statements contained
  herein have been prepared in accordance with the guidance in ASC Topic 852. The unaudited condensed combined financial statements
  have been derived from the books and records of the Debtors. This information, however, has not been subject to procedures that would
  typically be applied to financial information presented in accordance with U.S. GAAP, and upon the application of such procedures, the
  Debtors believe that the financial information could be subject to changes, and these changes could be material. The information
  furnished in this report includes primarily normal recurring adjustments, but does not include all of the adjustments that would typically
  be made in accordance with U.S. GAAP.

  The results of operations contained herein are not necessarily indicative of results which may be expected from any other period or for
  the full year and may not necessarily reflect the combined results of operations, financial position, and cash flows of the Debtors in the
  future.


  Liabilities Subject to Compromise – As a result of the chapter 11 filings, the payment of prepetition indebtedness is subject to
  compromise or other treatment under a plan of reorganization. The determination of how liabilities will ultimately be settled and treated
  cannot be made until the Court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is not
  determinable at this time. ASC Topic 852 requires prepetition liabilities that are subject to compromise to be reported at the amounts
  expected to be allowed, even if they may be settled for lesser amounts. The amounts currently classified as liabilities subject to
  compromise are preliminary and may be subject to future adjustments depending on Court actions, further developments with respect to
  disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such claims, rejection of
  executory contracts, continued reconciliation or other events.

  Intercompany Payables & Receivables – Due to historical accounting practices, the Debtors have been unable to ascertain with
  precision the balances owed among specific Debtor entities or the balances owed between Debtors and specific non-Debtor affiliates. As
  a result, each Debtor has listed (1) an aggregate balance with all other entities whose financial statements are consolidated with the lead
  Debtor, Southcross Energy Partners, L.P. and (2) an aggregate balance with all other entities whose financial statements are consolidated
  with the Debtors’ indirect majority parent, Southcross Holdings LP.




                                                                                                                                 MOR-Notes
                         Case 19-10702-MFW                    Doc 513    Filed 09/30/19      Page 3 of 21
2       2                                                40         11                                     14              14
    In re     Southcross Energy Partners, L.P., et al.                                 Case No.:       19-10702 (MFW)
                                                                               Reporting Period:        August 2019


                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                        For the Period August 1, 2019 through August 30, 2019


    ($ in 000's)                                                                     Current
    Cash Flow Summary                                                                Month                     Accumulated


    Beginning Cash Balance                                                       $        21,923              $          3,533

    Receipts
          Natural Gas Sales                                                               23,208                     93,045
          Robstown/EPIC Settlement                                                             -                     34,790
          Other Receipts                                                                   1,285                      4,460
          Affiliate Receipts                                                               1,983                      5,058
          DIP Roll-up                                                                          -                    127,500
            Total Cash Receipts                                                           26,476                    264,853

    Disbursements
          Natural Gas/NGL Purchases                                                       (14,402)                  (86,599)
          Operating/G&A Expenses                                                           (3,278)                  (15,598)
          Payroll                                                                          (1,370)                   (8,188)
          Insurance Premiums                                                                    -                       (31)
          Capital Expenditures                                                             (1,712)                   (6,750)
          Debt Services                                                                         -                      (500)
          Critical Vendors - Ch. 11                                                            (2)                   (7,549)
          Wages - Ch. 11                                                                        -                      (901)
          Lienholders - Ch. 11                                                                 (4)                  (16,312)
          Adequate Protection (Pre-Petition Debt)                                          (4,621)                  (19,666)
          DIP Lender Fees                                                                      (0)                   (3,804)
          DIP/Bridge Interest                                                              (2,562)                  (10,170)
          Professional Fees                                                                (1,802)                  (12,847)
          Payment of U.S. Trustee Fees                                                          -                    (1,202)
          Affiliate Disbursements                                                            (409)                   (4,093)
          DIP Paydown                                                                           -                  (127,500)
            Total Cash Disbursements                                                      (30,161)                 (321,710)

    Debtors Net Cash Flow                                                                  (3,685)                  (56,857)

    DIP Borrowings/Revolver Draws                                                               -                       71,562

    Net Cash Flow                                                                          (3,685)                      14,705

    Ending Book Cash Balance                                                     $        18,238              $         18,238

    Outstanding Checks                                                                     1,180                         1,180

    Ending Bank Cash Balance                                                     $        19,418              $         19,418




                                                                                                                   MOR - 1
                        Case 19-10702-MFW                 Doc 513       Filed 09/30/19          Page 4 of 21

  4                                                                     14
In re      Southcross Energy Partners, L.P., et al.                                                 Case No.:         19-10702 (MFW)
                                                                                            Reporting Period:          August 2019


                                                      BANK RECONCILIATIONS
                                       For the Period August 1, 2019 through August 30, 2019


        The Debtor attests that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the
        account balance as of 8/30/19:

        ($ in 000's)
                    Bank                      Debtor         Acct No.               Purpose of Funds                  Balance (USD)
        Wells Fargo Bank, N.A.               SCEGP            X3088          Main Operating - MLP                 $            18,609
        Wells Fargo Bank, N.A.               SCRCH            X2733          Deposits – FL Rich Gas                               309
        JP Morgan                            SCPLC            X2740          Benefits Reimbursement                               300
                                 (1)
        Wells Fargo Bank, N.A.                SCPLC           X9640          Payroll                                              611
        Wells Fargo Bank, N.A.                SCEGP           X4836          Utilities Security Deposit Account                   200
        Total Debtor Bank Balance                                                                                 $            20,029
        Outstanding Checks                                                                                                      1,180
        Book Balance                                                                                              $            18,848


        Checks Outstanding:
        Southcross Energy GP LLC                                                                                  $             1,180
        Total                                                                                                     $             1,180

        [1] The Payroll account is excluded from the Schedule of Cash Receipts and Disbursements. This account is funded by
            both debtor and non-debtor entities. All receipts and disbursements to and from debtor entities are captured in the
            Schedule of Cash Receipts and Disbursements.




                                                                                                                            MOR - 1a
                       Case 19-10702-MFW                Doc 513   Filed 09/30/19       Page 5 of 21

2       2                                        35        6                               14                14
    In re   Southcross Energy Partners, L.P., et al.                                 Case No.:        19-10702 (MFW)
                                                                             Reporting Period:         August 2019


                     DEBTORS SCHEDULE OF DISBURSEMENTS BY LEGAL ENTITY
                          For the Period August 1, 2019 through August 30, 2019


    ($ in 000's)
                                                                                                     Total
                            Disbursements by Debtor                                 Case #       Disbursements     Note
    Southcross Energy Partners, L.P.                                               19-10702      $         8,462
    Southcross Energy Partners GP, LLC                                             19-10703                1,683
    Southcross Energy Finance Corp.                                                19-10704                  -
    Southcross Energy Operating, LLC                                               19-10705                  -
    Southcross Energy GP LLC                                                       19-10706                3,205   [1]
    Southcross Energy LP LLC                                                       19-10707                  -
    Southcross Gathering Ltd.                                                      19-10708                  727
    Southcross CCNG Gathering Ltd.                                                 19-10709                3,365
    Southcross CCNG Transmission Ltd.                                              19-10710                1,420
    Southcross Marketing Company Ltd.                                              19-10711                2,144
    Southcross NGL Pipeline Ltd.                                                   19-10712                   42
    Southcross Midstream Services, L.P.                                            19-10713                  -
    Southcross Mississippi Industrial Gas Sales, L.P.                              19-10714                    4
    Southcross Mississippi Pipeline, L.P.                                          19-10715                2,512
    Southcross Gulf Coast Transmission Ltd.                                        19-10716                1,939
    Southcross Mississippi Gathering, L.P.                                         19-10717                  -
    Southcross Delta Pipeline LLC                                                  19-10718                  -
    Southcross Alabama Pipeline LLC                                                19-10719                1,938
    Southcross Nueces Pipelines LLC                                                19-10720                    4
    Southcross Processing LLC                                                      19-10721                  771
    FL Rich Gas Services GP, LLC                                                   19-10722                  -
    FL Rich Gas Services, LP                                                       19-10723                1,676
    FL Rich Gas Utility GP, LLC                                                    19-10724                  -
    FL Rich Gas Utility, LP                                                        19-10725                  209
    Southcross Transmission, LP                                                    19-10726                   58
    T2 EF Cogeneration Holdings                                                    19-10727                  -
    T2 EF Cogeneration LLC                                                         19-10728                    1

    Total Disbursements                                                                          $        30,161

    [1] Certain disbursements made by the debtors (Southcross Energy GP LLC) are made on behalf of non-debtor
        affiliates which are later reimbursed through the Shared Services Agreement




                                                                                                     MOR - 1.1
                     Case 19-10702-MFW                    Doc 513            Filed 09/30/19          Page 6 of 21


2 2           12             14                  14                     14               14                    14             14           2
  In re    Southcross
          The RockportEnergy Partners,
                       Company,  LLC,L.P.,
                                       et al.et al.                                      Case No.:               19-10702 (MFW)
                                                                                 Reporting Period:                August 2019


              DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                   AND CASH DISBURSEMENTS JOURNAL
                              For the Period August 1, 2019 through August 30, 2019


  Bank Account Reconciliations & Cash Disbursements Journals
  The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
  The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are maintained for
  each disbursement account.


  Bank Statements
  The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.


  Closed Bank Accounts
  The Debtors affirm that no bank account(s) were closed during the current reporting period.


  Opened Bank Accounts
  The Debtors affirm that no bank account(s) were opened during the current reporting period.




                                                                                                                             MOR-1 (exp)
                              Case 19-10702-MFW                            Doc 513                 Filed 09/30/19                  Page 7 of 21
   5                                                  2           16                                        16             2                                   16                 16
In re     Southcross Energy Partners, L.P., et al.                                                                                     Case No.:           19-10702 (MFW)
                                                                                                                               Reporting Period:            August 2019


                                                     SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                         For the Period August 1, 2019 through August 30, 2019


        ($ in 000's)
                                                                           Amount Paid This Period                                   Cumulative Amount Paid Since Petition Date
                         Professional                            Fees            Expenses                  Total                     Fees          Expenses              Total
        Davis Polk & Wardwell LP                          $              537    $                  4   $            541        $          3,314    $           26   $         3,339
        Morris, Nichols, Arsht & Tunnell LLP                              60                       5                 65                     322                18               340
        Haynes and Boone, LLP                                            -                     -                    -                       -                 -                 -
        Evercore BD Investco LLC                                         120                     8                  128                   1,125                16             1,141
        Alvarez & Marsal North America LLC                               508                    18                  526                   1,796                97             1,893
        Kurtzman Carson Consultants LLC                                   37                     6                   43                      37                 6                43
        Vinson & Elkins LLP                                               25                     1                   25                     958                18               976
        White & Case LLP                                                 -                     -                    -                       445                 0               445
        Willkie Farr & Gallagher LLP                                     147                     0                  147                   2,211                27             2,237
        Jones Day                                                        -                     -                    -                        35                 0                35
        Arnold & Porter Kaye Scholer LLP                                 -                     -                    -                       165                 1               167
        Young Conaway Stargatt & Taylor, LLP                               4                     0                    4                     151                 1               153
        RPA Advisors, LLC                                                171                     0                  171                   1,132                 6             1,138
        Houlihan Lokey Capital, Inc.                                     150                     2                  152                     900               -41               941
        Total                                             $             1,757   $              45      $           1,802       $         12,589    $          60    $        12,847


                         Professional                                       Role
        Davis Polk & Wardwell LP                          Debtor - Legal Counsel
        Morris, Nichols, Arsht & Tunnell LLP              Debtor - Local Counsel
        Haynes and Boone, LLP                             Debtor - Local Counsel
        Evercore BD Investco LLC                          Debtor - Financial Advisor
        Alvarez & Marsal North America LLC                Debtor - Restructuring Advisor
        Kurtzman Carson Consultants LLC                   Debtor - Claims Agent - KCC
        Vinson & Elkins LLP                               Lender Advisor - Legal Counsel
        White & Case LLP                                  Lender Advisor - Legal Counsel
        Willkie Farr & Gallagher LLP                      Lender Advisor - Legal Counsel
        Jones Day                                         Lender Advisor - Legal Counsel
        Arnold & Porter Kaye Scholer LLP                  Lender Advisor - Legal Counsel
        Young Conaway Stargatt & Taylor, LLP              Lender Advisor - Local Counsel
        RPA Advisors, LLC                                 Lender Advisor - Financial Advisor
        Houlihan Lokey Capital, Inc.                      Lender Advisor - Financial Advisor




                                                                                                                                                                         MOR - 1b
                                            Case 19-10702-MFW                                       Doc 513            Filed 09/30/19                  Page 8 of 21
2       2                                            38                     14                                                                   14               14
    In re     Southcross
             The RockportEnergy Partners,
                          Company,   LLC,L.P.,
                                          et al.et al.                                                                                                                         Case No.:             19-10702 (MFW)
                                                                                                                                                                       Reporting Period:              August 2019

                                                                                            STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                              For the Period August 1, 2019 through August 30, 2019

       ($ in 000's)
                                     Debtor Case Number:         19-10702            19-10703           19-10704       19-10705       19-10706         19-10707              19-10708            19-10709          19-10710
                                                                                                                                                                                                                  Southcross
                                                              Southcross           Southcross      Southcross     Southcross                          Southcross                               Southcross           CCNG
                                            Debtor Entity:
                                                                Energy           Energy Partners Energy Finance    Energy        Southcross           Energy LP            Southcross           CCNG             Transmission
                                                             Partners, L.P.         GP, LLC          Corp.      Operating, LLC Energy GP LLC            LLC              Gathering Ltd.      Gathering Ltd.          Ltd.
       Revenues
         Third Party Revenue                                 $          -        $          -       $          -   $          -   $          (96) $           -          $          -        $              18   $         591
         Affiliate Revenue                                              -                   175                -              -              -                -                     -                   -                  -
            Total Revenue                                               -                   175                -              -              (96)             -                     -                       18             591
       Cost of Sales
         Third Party Cost of Sales                                      -                   -                  -              -              -                -                     -                   -                      23
         Affiliate Cost of Sales                                        -                   -                  -              -              -                -                     -                   -                  -
            Total Cost of Sales                                         -                   -                  -              -              -                -                     -                   -                      23
            Gross Margin                                                -                   175                -              -              (96)             -                     -                       18             568
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                   -                  -              -                13             -                     -                   -                  -
         Labor                                                          -                   -                  -              -              257              -                         63              -                      90
         Benefits and Payroll Taxes                                     -                   -                  -              -              107              -                         20              -                      33
         Allocated Overhead                                             -                   -                  -              -              -                -                          2                  0                   1
         Materials, Supplies & Maintenance                              -                   -                  -              -                17             -                         74                  8                  21
         Fees & Services                                                -                   -                  -              -                 5             -                          2              -                  -
         Lease Capacity                                                 -                   -                  -              -              -                -                     -                   -                  -
         Construction / Operations Fees & Expenses                      -                   -                  -              -                74             -                       65                    32                 51
         Utilities                                                      -                   -                  -              -              -                -                     119                      3                 12
         Office Supplies and Expenses                                   -                   -                  -              -                 1             -                        1                -                       0
         Rents and Leases                                               -                   -                  -              -                52             -                        3                    8                   3
         Travel and Training                                            -                   -                  -              -                12             -                        0                    0                   0
         Other Office Expenses                                          -                   -                  -              -                 0             -                     -                   -                  -
         Regulatory Expenses                                            -                   -                  -              -                 0             -                       11                     5                 14
         Taxes                                                          -                   -                  -              -              -                -                       92                    75                 36
         Other                                                          -                   -                  -              -                21             -                        0                     0                  0
            Operation and Maintenance Expenses                          -                   -                  -              -              558              -                     453                 132                261
       General, Administrative and Other Exp
         Labor                                                          -                   -                  -              -              592              -                     -                   -                  -
         Benefits and Payroll Taxes                                     -                   -                  -              -                94             -                     -                   -                  -
         Utilities & Communications                                     -                   -                  -              -                14             -                     -                   -                  -
         Other Office G&A Expenses                                      -                   -                  -              -                34             -                     -                   -                  -
         IT Expenses                                                    -                   -                  -              -                 5             -                     -                   -                  -
         Rents and Leases                                               -                   -                  -              -                89             -                     -                   -                  -
         Travel, Entertainment & Training                               -                   -                  -              -                 5             -                     -                   -                  -
         Professional Fees                                              741                 -                  -              -            1,702              -                     -                   -                  -
         Other Fees                                                     -                   -                  -              -                77             -                     -                   -                  -
         Bank Fees                                                      -                       0              -              -                 2             -                     -                   -                  -
         Insurance                                                      -                   -                  -              -              266              -                     -                   -                  -
         Property Taxes                                                 -                   -                  -              -                15             -                     -                   -                  -
         Fines and Penalties                                            -                   -                  -              -              -                -                     -                   -                  -
         Other Expenses                                                   6                     0              -              -                23             -                     -                   -                  -
            General, Administrative and Other Exp                       747                     0              -              -            2,917              -                     -                   -                  -
       Depreciation and Amortization                                    -                   -                  -              -              136              -                     592                 750                175
       Gain or Loss on Sale of Assets                                   -                   -                  -              -              (37)             -                     -                   -                  -
            Total Expenses                                              747                     0              -              -            3,574              -                   1,045                 882                436
            Income (loss) from operations                              (747)                174                -              -           (3,670)             -                  (1,045)               (864)               133
       Net interest expense                                          (7,659)                -                  -              -           (3,897)             -                     -                   -                  -
       Equity Earninigs                                                 -                   -                  -              -              -                -                     -                   -                  -
       Taxes                                                            -                   -                  -              -              -                -                     -                   -                  -
            Net Income (loss)                                $       (8,406) $              174     $          -   $          -   $       (7,567) $           -          $       (1,045) $             (864) $             133
                                                                                                                                                                                                                     MOR-2(p1)
                                            Case 19-10702-MFW                                      Doc 513                  Filed 09/30/19                           Page 9 of 21
2       2                                            38
    In re     Southcross
             The RockportEnergy Partners,
                          Company,   LLC,L.P.,
                                          et al.et al.                                                                                                                                       Case No.:           19-10702 (MFW)
                                                                                                                                                                                     Reporting Period:            August 2019

                                                                                         STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                           For the Period August 1, 2019 through August 30, 2019

       ($ in 000's)
                                     Debtor Case Number:         19-10711         19-10712             19-10713            19-10714             19-10715            19-10716        19-10717                 19-10718            19-10719
                                                                                                                          Southcross                             Southcross Gulf
                                                              Southcross       Southcross           Southcross            Mississippi        Southcross              Coast         Southcross             Southcross          Southcross
                                            Debtor Entity:
                                                              Marketing       NGL Pipeline          Midstream           Industrial Gas       Mississippi          Transmission    Mississippi            Delta Pipeline        Alabama
                                                             Company Ltd.        Ltd.              Services, L.P.         Sales, L.P.       Pipeline, L.P.            Ltd.       Gathering, L.P.             LLC             Pipeline LLC
       Revenues
         Third Party Revenue                                 $       42,310   $          -         $              0     $              18   $          656       $              87     $          -      $              21   $        1,302
         Affiliate Revenue                                              -                -                    -                    -                   -                    -                     -                 -                   -
            Total Revenue                                            42,310              -                        0                    18              656                      87                -                     21            1,302
       Cost of Sales
         Third Party Cost of Sales                                   39,953              -                    -                    -                   111                  -                     -                 -                   202
         Affiliate Cost of Sales                                      1,134              -                    -                    -                   -                    -                     -                 -                   -
            Total Cost of Sales                                      41,087              -                    -                    -                   111                  -                     -                 -                   202
            Gross Margin                                              1,223              -                        0                    18              545                      87                -                     21            1,101
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                -                    -                    -                   -                     44                   -                 -                   -
         Labor                                                          -                    (3)              -                    -                       87              128                    -                 -                       64
         Benefits and Payroll Taxes                                     -                -                    -                    -                       29                43                   -                 -                       25
         Allocated Overhead                                             -                -                    -                    -                        1                 1                   -                 -                        1
         Materials, Supplies & Maintenance                              -                    2                -                    -                       14                28                   -                 -                        6
         Fees & Services                                                -                -                    -                    -                   -                   -                      -                 -                   -
         Lease Capacity                                                 -                -                    -                    -                   -                   -                      -                 -                   -
         Construction / Operations Fees & Expenses                      -                    10               -                    -                       96              102                    -                 -                       59
         Utilities                                                      -                     0               -                    -                       12                 8                   -                 -                        7
         Office Supplies and Expenses                                   -                -                    -                    -                        0                 0                   -                 -                        1
         Rents and Leases                                               -                -                    -                    -                        5                 5                   -                 -                        5
         Travel and Training                                            -                -                    -                    -                        1                 7                   -                 -                        0
         Other Office Expenses                                          -                -                    -                    -                   -                      1                   -                 -                        0
         Regulatory Expenses                                            -                     2               -                         0                  12                10                   -                 -                       17
         Taxes                                                          -                    12               -                    -                       75                36                   -                     17                  14
         Other                                                          -                -                    -                    -                       13              -                      -                 -                   -
            Operation and Maintenance Expenses                          -                    24               -                         0              344                 413                    -                     17              199
       General, Administrative and Other Exp
         Labor                                                          -                -                    -                    -                   -                    -                     -                 -                   -
         Benefits and Payroll Taxes                                     -                -                    -                    -                   -                    -                     -                 -                   -
         Utilities & Communications                                     -                -                    -                    -                   -                    -                     -                 -                   -
         Other Office G&A Expenses                                      -                -                    -                    -                   -                    -                     -                 -                   -
         IT Expenses                                                    -                -                    -                    -                   -                    -                     -                 -                   -
         Rents and Leases                                               -                -                    -                    -                   -                    -                     -                 -                   -
         Travel, Entertainment & Training                               -                -                    -                    -                   -                    -                     -                 -                   -
         Professional Fees                                              -                -                    -                    -                   -                    -                     -                 -                   -
         Other Fees                                                     -                -                    -                    -                   -                    -                     -                 -                   -
         Bank Fees                                                      -                -                    -                    -                   -                    -                     -                 -                   -
         Insurance                                                      -                -                    -                    -                   -                    -                     -                 -                   -
         Property Taxes                                                 -                -                    -                    -                   -                    -                     -                 -                   -
         Fines and Penalties                                            -                -                    -                    -                   -                    -                     -                 -                   -
         Other Expenses                                                 -                -                    -                    -                   -                    -                     -                 -                   -
            General, Administrative and Other Exp                       -                -                    -                    -                   -                    -                     -                 -                   -
       Depreciation and Amortization                                    -                156                      5                     3              235                 217                    -                     51                  84
       Gain or Loss on Sale of Assets                                   -                -                    -                    -                   -                   -                      -                 -                   -
            Total Expenses                                              -                180                      5                     3              579                 630                    -                     68              283
            Income (loss) from operations                             1,223             (180)                     (5)                  15              (35)                (543)                  -                 (47)                817
       Net interest expense                                             -                -                    -                    -                       (0)              -                     -                 -                       (0)
       Equity Earninigs                                                 -                -                    -                    -                   -                    -                     -                 -                   -
       Taxes                                                            -                -                    -                    -                   -                    -                     -                 -                   -
            Net Income (loss)                                $        1,223   $         (180) $                   (5) $                15   $          (35) $              (543) $                -      $          (47) $              817
                                                                                                                                                                                                                                 MOR-2(p2)
                                         Case 19-10702-MFW                                      Doc 513                    Filed 09/30/19                          Page 10 of 21
2       2                                            38                                                                                                   14
    In re     Southcross
             The RockportEnergy Partners,
                          Company,   LLC,L.P.,
                                          et al.et al.                                                                                                                                       Case No.:             19-10702 (MFW)
                                                                                                                                                                                     Reporting Period:              August 2019

                                                                                            STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                              For the Period August 1, 2019 through August 30, 2019

       ($ in 000's)
                                     Debtor Case Number:         19-10720            19-10721           19-10722           19-10723            19-10724             19-10725               19-10726            19-10727       19-10728

                                                               Southcross                              FL Rich Gas                                                                      Southcross            T2 EF          T2 EF
                                            Debtor Entity:
                                                             Nueces Pipelines   Southcross             Services GP,       FL Rich Gas       FL Rich Gas            FL Rich Gas         Transmission,       Cogeneration   Cogeneration
                                                                  LLC         Processing LLC              LLC             Services, LP     Utility GP, LLC          Utility, LP             LP               Holdings        LLC
       Revenues
         Third Party Revenue                                 $          206      $          -      $            -     $            526     $          -        $            871        $          352      $          -   $          -
         Affiliate Revenue                                              -                   -                   -                2,371                -                     -                     -                   -              -
            Total Revenue                                               206                 -                   -                2,897                -                     871                   352                 -              -
       Cost of Sales
         Third Party Cost of Sales                                      -                   -                   -                1,035                -                     -                         5               -              -
         Affiliate Cost of Sales                                        -                   -                   -                  -                  -                     -                     -                   -              -
            Total Cost of Sales                                         -                   -                   -                1,035                -                     -                         5               -              -
            Gross Margin                                                206                 -                   -                1,863                -                     871                   347                 -              -
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                   -                   -                  -                  -                     -                     -                   -              -
         Labor                                                          -                   161                 -                  343                -                     -                     -                   -              -
         Benefits and Payroll Taxes                                     -                     38                -                    50               -                     -                     -                   -              -
         Allocated Overhead                                                 0                  1                -                     1               -                     -                     -                   -              -
         Materials, Supplies & Maintenance                                  1                 88                -                  268                -                     -                     -                   -              -
         Fees & Services                                                -                      2                -                     4               -                     -                     -                   -              -
         Lease Capacity                                                 -                   -                   -                  -                  -                     187                       53              -              -
         Construction / Operations Fees & Expenses                          4                 80                -                  283                -                     -                     -                   -              -
         Utilities                                                          0               186                 -                    91               -                     -                     -                   -              -
         Office Supplies and Expenses                                   -                      2                -                     4               -                     -                     -                   -              -
         Rents and Leases                                               -                      2                -                  308                -                     -                     -                   -              -
         Travel and Training                                            -                      5                -                     1               -                     -                     -                   -              -
         Other Office Expenses                                          -                      0                -                  -                  -                     -                     -                   -              -
         Regulatory Expenses                                                 2                 6                -                    15               -                     -                     -                   -              -
         Taxes                                                              16              123                 -                  270                -                        3                  -                   -              -
         Other                                                          -                      0                -                  -                  -                       22                      5               -              -
            Operation and Maintenance Expenses                              23              693                 -                1,639                -                     212                       58              -              -
       General, Administrative and Other Exp
         Labor                                                          -                   -                   -                  -                  -                     -                     -                   -              -
         Benefits and Payroll Taxes                                     -                   -                   -                  -                  -                     -                     -                   -              -
         Utilities & Communications                                     -                   -                   -                  -                  -                     -                     -                   -              -
         Other Office G&A Expenses                                      -                   -                   -                      1              -                     -                     -                   -              -
         IT Expenses                                                    -                   -                   -                  -                  -                     -                     -                   -              -
         Rents and Leases                                               -                   -                   -                  -                  -                     -                     -                   -              -
         Travel, Entertainment & Training                               -                   -                   -                      0              -                     -                     -                   -              -
         Professional Fees                                              -                   -                   -                  -                  -                     -                     -                   -              -
         Other Fees                                                     -                   -                   -                  -                  -                     -                     -                   -              -
         Bank Fees                                                      -                   -                   -                      0              -                     -                     -                   -              -
         Insurance                                                      -                   -                   -                  -                  -                     -                     -                   -              -
         Property Taxes                                                 -                   -                   -                  -                  -                     -                     -                   -              -
         Fines and Penalties                                            -                   -                   -                  -                  -                     -                     -                   -              -
         Other Expenses                                                 -                   -                   -                  -                  -                     -                     -                   -              -
            General, Administrative and Other Exp                       -                   -                   -                      1              -                     -                     -                   -              -
       Depreciation and Amortization                                    122                 742                 -                1,933                -                         40                -                   -              -
       Gain or Loss on Sale of Assets                                   -                   -                   -                  -                  -                     -                     -                   -              -
            Total Expenses                                              145               1,436                 -                3,574                -                     252                       58              -              -
            Income (loss) from operations                                   61           (1,436)                -               (1,711)               -                     619                   290                 -              -
       Net interest expense                                             -                   -                   -                  -                  -                     -                     -                   -              -
       Equity Earninigs                                                 -                   -                   -               (1,059)               -                     -                     -                   -              -
       Taxes                                                            -                   -                   -                  -                  -                     -                     -                   -              -
            Net Income (loss)                                $              61   $       (1,436) $              -     $         (2,770) $             -        $            619        $          290      $          -   $          -
                                                                                                                                                                                                                              MOR-2(p3)
                                         Case 19-10702-MFW                                      Doc 513                Filed 09/30/19                           Page 11 of 21
2       2                                            38                     14                                                                         14                   14
    In re     Southcross
             The RockportEnergy Partners,
                          Company,   LLC,L.P.,
                                          et al.et al.                                                                                                                                   Case No.:             19-10702 (MFW)
                                                                                                                                                                                 Reporting Period:              August 2019

                                                                                            STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                          Cumulative for the Period April 1, 2019 through August 31, 2019

       ($ in 000's)
                                     Debtor Case Number:         19-10702            19-10703           19-10704       19-10705             19-10706             19-10707              19-10708            19-10709           19-10710
                                                                                                                                                                                                                             Southcross
                                                              Southcross           Southcross      Southcross     Southcross                                    Southcross                               Southcross            CCNG
                                            Debtor Entity:
                                                                Energy           Energy Partners Energy Finance    Energy        Southcross                     Energy LP            Southcross           CCNG              Transmission
                                                             Partners, L.P.         GP, LLC          Corp.      Operating, LLC Energy GP LLC                      LLC              Gathering Ltd.      Gathering Ltd.           Ltd.
       Revenues
         Third Party Revenue                                 $          -        $          -       $          -   $          -         $               9   $           -          $              20   $          217       $       2,636
         Affiliate Revenue                                              -                   874                -              -                    -                    -                     -                   -                   -
            Total Revenue                                               -                   874                -              -                         9               -                         20              217               2,636
       Cost of Sales
         Third Party Cost of Sales                                      -                   -                  -              -                        59               -                     -                   -                   107
         Affiliate Cost of Sales                                        -                   -                  -              -                    -                    -                     -                   -                   -
            Total Cost of Sales                                         -                   -                  -              -                        59               -                     -                   -                   107
            Gross Margin                                                -                   874                -              -                    (50)                 -                         20              217               2,529
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                   -                  -              -                    224                  -                     -                   -                      0
         Labor                                                          -                   -                  -              -                  1,426                  -                     406                 -                   434
         Benefits and Payroll Taxes                                     -                   -                  -              -                    441                  -                     102                 -                   132
         Allocated Overhead                                             -                   -                  -              -                    -                    -                        8                     1                 2
         Materials, Supplies & Maintenance                              -                   -                  -              -                    153                  -                     191                     (6)             143
         Fees & Services                                                -                   -                  -              -                      25                 -                       11                -                      1
         Lease Capacity                                                 -                   -                  -              -                    -                    -                     -                   -                   -
         Construction / Operations Fees & Expenses                      -                   -                  -              -                    754                  -                     445                 207                 224
         Utilities                                                      -                   -                  -              -                       8                 -                     334                   13                  54
         Office Supplies and Expenses                                   -                   -                  -              -                       6                 -                        6                -                      3
         Rents and Leases                                               -                   -                  -              -                    177                  -                       17                  34                  13
         Travel and Training                                            -                   -                  -              -                      59                 -                        1                   0                   5
         Other Office Expenses                                          -                   -                  -              -                      10                 -                        0                -                      3
         Regulatory Expenses                                            -                   -                  -              -                       6                 -                       37                  37                  86
         Taxes                                                          -                   -                  -              -                    -                    -                     461                 380                 194
         Other                                                          -                   -                  -              -                      78                 -                        0                   2                   0
            Operation and Maintenance Expenses                          -                   -                  -              -                  3,367                  -                   2,017                 667               1,294
       General, Administrative and Other Exp
         Labor                                                          -                   -                  -              -                  3,205                  -                     -                   -                   -
         Benefits and Payroll Taxes                                     -                   -                  -              -                    441                  -                     -                   -                   -
         Utilities & Communications                                     -                   -                  -              -                      62                 -                     -                   -                   -
         Other Office G&A Expenses                                      -                   -                  -              -                    159                  -                     -                   -                   -
         IT Expenses                                                    -                   -                  -              -                      94                 -                     -                   -                   -
         Rents and Leases                                               -                   -                  -              -                    432                  -                     -                   -                   -
         Travel, Entertainment & Training                               -                   -                  -              -                      11                 -                     -                   -                   -
         Professional Fees                                              947                     0              -                  1              6,184                       0                353                     0                   0
         Other Fees                                                     -                   -                  -              -                    366                  -                     -                   -                   -
         Bank Fees                                                        14                    1              -              -                      12                 -                     -                   -                   -
         Insurance                                                      -                   -                  -              -                  1,436                  -                     -                   -                   -
         Property Taxes                                                 -                   -                  -              -                      48                 -                     -                   -                   -
         Fines and Penalties                                            -                   -                  -              -                    -                    -                     -                   -                   -
         Other Expenses                                                   31                    1              -              -                      63                 -                       2                 -                   -
            General, Administrative and Other Exp                       992                     2              -                  1             12,513                       0                355                     0                   0
       Depreciation and Amortization                                    -                   -                  -              -                    677                  -                   2,962               3,752                 873
       Gain or Loss on Sale of Assets                                   -                   -                  -              -                    (56)                 -                     -                   -                   -
            Total Expenses                                              992                     2              -                  1             16,501                       0              5,334               4,419               2,167
            Income (loss) from operations                              (992)                872                -                  (1)          (16,551)                     (0)            (5,314)             (4,202)                362
       Net interest expense                                         (50,668)                -                  -                  (0)           (6,807)                     (0)               (29)               (125)                (30)
       Equity Earninigs                                                 -                   -                  -              -                    -                    -                     -                   -                   -
       Taxes                                                            -                   -                  -              -                    -                    -                     -                   -                   -
            Net Income (loss)                                $      (51,660) $              872     $          -   $              (1) $        (23,358) $                   (1) $          (5,343) $           (4,327) $              332
                                                                                                                                                                                                                                MOR-2(p1)
                                         Case 19-10702-MFW                                       Doc 513                      Filed 09/30/19                          Page 12 of 21
2       2                                            38
    In re     Southcross
             The RockportEnergy Partners,
                          Company,   LLC,L.P.,
                                          et al.et al.                                                                                                                                       Case No.:              19-10702 (MFW)
                                                                                                                                                                                     Reporting Period:               August 2019

                                                                                           STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                         Cumulative for the Period April 1, 2019 through August 31, 2019

       ($ in 000's)
                                     Debtor Case Number:         19-10711           19-10712             19-10713            19-10714              19-10715          19-10716        19-10717                   19-10718             19-10719
                                                                                                                            Southcross                            Southcross Gulf
                                                              Southcross         Southcross           Southcross            Mississippi         Southcross            Coast         Southcross               Southcross           Southcross
                                            Debtor Entity:
                                                              Marketing         NGL Pipeline          Midstream           Industrial Gas        Mississippi        Transmission    Mississippi              Delta Pipeline         Alabama
                                                             Company Ltd.          Ltd.              Services, L.P.         Sales, L.P.        Pipeline, L.P.          Ltd.       Gathering, L.P.               LLC              Pipeline LLC
       Revenues
         Third Party Revenue                                 $      252,408     $              38    $               2    $         139        $        2,630     $         340        $          -         $          100       $        7,782
         Affiliate Revenue                                              -                  -                    -                   -                     -                 -                     -                    -                    -
            Total Revenue                                           252,408                    38                    2              139                 2,630               340                   -                    100                7,782
       Cost of Sales
         Third Party Cost of Sales                                  240,510                -                    -                    -                    226                -                    -                    -                  1,097
         Affiliate Cost of Sales                                      2,073                -                    -                    -                    -                  -                    -                    -                    -
            Total Cost of Sales                                     242,583                -                    -                    -                    226                -                    -                    -                  1,097
            Gross Margin                                              9,825                    38                    2              139                 2,404               340                   -                    100                6,685
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                  -                    -                    -                       0              940                   -                    -                    200
         Labor                                                          -                  (17)                 -                    -                    425               588                   -                    -                    483
         Benefits and Payroll Taxes                                     -                  -                    -                    -                    121               183                   -                    -                    129
         Allocated Overhead                                             -                  -                    -                    -                       2                 2                  -                    -                       2
         Materials, Supplies & Maintenance                              -                    12                 -                    -                      75              199                   -                    -                      49
         Fees & Services                                                -                     1                 -                    -                       1              -                     -                    -                    -
         Lease Capacity                                                 -                  -                    -                    -                    -                 -                     -                    -                    -
         Construction / Operations Fees & Expenses                      -                    59                 -                    -                    379               190                   -                    -                    181
         Utilities                                                      -                     0                 -                    -                      61                42                  -                    -                      33
         Office Supplies and Expenses                                   -                  -                    -                    -                       1                 2                  -                    -                       2
         Rents and Leases                                               -                    71                 -                    -                      35                31                  -                    -                      28
         Travel and Training                                            -                     0                 -                    -                       2                 7                  -                    -                       2
         Other Office Expenses                                          -                  -                    -                    -                    -                    2                  -                    -                       0
         Regulatory Expenses                                                1                19                 -                         2                 80                61                  -                    -                      94
         Taxes                                                          -                    62                 -                    -                    373               175                   -                        84                 68
         Other                                                          -                  -                    -                    -                      13              -                     -                    -                       0
            Operation and Maintenance Expenses                              1              208                  -                         2             1,569              2,423                  -                        84             1,272
       General, Administrative and Other Exp
         Labor                                                          -                  -                    -                    -                    -                  -                    -                    -                    -
         Benefits and Payroll Taxes                                     -                  -                    -                    -                    -                  -                    -                    -                    -
         Utilities & Communications                                     -                  -                    -                    -                    -                  -                    -                    -                    -
         Other Office G&A Expenses                                      -                  -                    -                    -                    -                  -                    -                    -                    -
         IT Expenses                                                    -                  -                    -                    -                    -                  -                    -                    -                    -
         Rents and Leases                                               -                  -                    -                    -                    -                  -                    -                    -                    -
         Travel, Entertainment & Training                               -                  -                    -                    -                    -                  -                    -                    -                    -
         Professional Fees                                              -                       0                    0               -                        1                  0                    1                -                        1
         Other Fees                                                     -                  -                    -                    -                    -                  -                    -                    -                    -
         Bank Fees                                                      -                  -                    -                    -                    -                  -                    -                    -                    -
         Insurance                                                      -                  -                    -                    -                    -                  -                    -                    -                    -
         Property Taxes                                                 -                  -                    -                    -                    -                  -                    -                    -                    -
         Fines and Penalties                                                0              -                    -                    -                    -                      0                -                    -                    -
         Other Expenses                                                 -                  -                         1               -                    -                  -                    -                    -                        (0)
            General, Administrative and Other Exp                           0                   0                    2               -                        1                  0                    1                -                        1
       Depreciation and Amortization                                    -                  779                      27                   13             1,183              1,083                  -                    257                  474
       Gain or Loss on Sale of Assets                                   -                  -                    -                    -                   (100)               -                    -                    -                     11
            Total Expenses                                                  1              986                      28                   15             2,653              3,506                      1                341                1,758
            Income (loss) from operations                             9,824               (948)                 (26)                125                  (250)            (3,166)                     (1)             (241)               4,927
       Net interest expense                                            (116)                   (5)                  (0)                  (1)              (84)               (76)                     (0)                  (0)              (46)
       Equity Earninigs                                                 -                  -                    -                    -                    -                  -                    -                    -                    -
       Taxes                                                            -                  -                    -                    -                    -                  -                    -                    -                      (4)
            Net Income (loss)                                $        9,708     $         (953) $               (27) $              124        $         (334) $          (3,242) $                   (1) $           (241) $             4,877
                                                                                                                                                                                                                                     MOR-2(p2)
                                         Case 19-10702-MFW                                        Doc 513                     Filed 09/30/19                           Page 13 of 21
2       2                                            38                                                                                                       14
    In re     Southcross
             The RockportEnergy Partners,
                          Company,   LLC,L.P.,
                                          et al.et al.                                                                                                                                          Case No.:             19-10702 (MFW)
                                                                                                                                                                                        Reporting Period:              August 2019

                                                                                             STATEMENT OF OPERATIONS (INCOME STATEMENT)
                                                                                           Cumulative for the Period April 1, 2019 through August 31, 2019

       ($ in 000's)
                                     Debtor Case Number:         19-10720             19-10721             19-10722           19-10723             19-10724             19-10725              19-10726            19-10727       19-10728

                                                               Southcross                                 FL Rich Gas                                                                      Southcross            T2 EF          T2 EF
                                            Debtor Entity:
                                                             Nueces Pipelines   Southcross                Services GP,       FL Rich Gas        FL Rich Gas            FL Rich Gas        Transmission,       Cogeneration   Cogeneration
                                                                  LLC         Processing LLC                 LLC             Services, LP      Utility GP, LLC          Utility, LP            LP               Holdings        LLC
       Revenues
         Third Party Revenue                                 $          531       $              82   $            -     $          4,216      $          -        $          6,533       $        1,818      $          -   $          -
         Affiliate Revenue                                              -                    -                     -               16,387                 -                     -                    -                   -              -
            Total Revenue                                               531                      82                -               20,603                 -                   6,533                1,818                 -              -
       Cost of Sales
         Third Party Cost of Sales                                      -                    -                     -                8,033                 -                     -                        25              -              -
         Affiliate Cost of Sales                                        -                    -                     -                  -                   -                     -                    -                   -              -
            Total Cost of Sales                                         -                    -                     -                8,033                 -                     -                        25              -              -
            Gross Margin                                                531                      82                -               12,569                 -                   6,533                1,793                 -              -
       Operation and Maintenance Expenses
         Pipeline Integrity                                             -                    -                     -                     0                -                     -                    -                   -              -
         Labor                                                          -                    871                   -                1,345                 -                     -                    -                   -              -
         Benefits and Payroll Taxes                                     -                    174                   -                  231                 -                     -                    -                   -              -
         Allocated Overhead                                                  0                  4                  -                     4                -                     -                    -                   -              -
         Materials, Supplies & Maintenance                                  13               545                   -                1,661                 -                     -                    -                   -              -
         Fees & Services                                                -                      10                  -                    39                -                     -                    -                   -              -
         Lease Capacity                                                 -                    -                     -                  -                   -                     935                  263                 -              -
         Construction / Operations Fees & Expenses                          42               300                   -                  651                 -                     -                    -                   -              -
         Utilities                                                           1               911                   -                1,336                 -                     -                    -                   -              -
         Office Supplies and Expenses                                   -                       9                  -                    20                -                     -                    -                   -              -
         Rents and Leases                                                   0                  16                  -                1,639                 -                     -                    -                   -              -
         Travel and Training                                            -                       7                  -                    36                -                     -                    -                   -              -
         Other Office Expenses                                          -                       1                  -                     0                -                     -                    -                   -              -
         Regulatory Expenses                                                10                 33                  -                  108                 -                        1                 -                   -              -
         Taxes                                                              87               615                   -                1,350                 -                       15                   (1)               -              -
         Other                                                          -                       0                  -                     4                -                       22                    5                -              -
            Operation and Maintenance Expenses                          153                3,499                   -                8,424                 -                     973                  267                 -              -
       General, Administrative and Other Exp
         Labor                                                          -                    -                     -                  -                   -                     -                    -                   -              -
         Benefits and Payroll Taxes                                     -                    -                     -                  -                   -                     -                    -                   -              -
         Utilities & Communications                                     -                    -                     -                  -                   -                     -                    -                   -              -
         Other Office G&A Expenses                                      -                    -                     -                       6              -                     -                    -                   -              -
         IT Expenses                                                    -                    -                     -                  -                   -                     -                    -                   -              -
         Rents and Leases                                               -                    -                     -                  -                   -                     -                    -                   -              -
         Travel, Entertainment & Training                               -                    -                     -                       2              -                     -                    -                   -              -
         Professional Fees                                                  0                     0                -                       0              -                         0                    0               -              -
         Other Fees                                                     -                    -                     -                  -                   -                     -                    -                   -              -
         Bank Fees                                                      -                    -                     -                       1              -                     -                    -                   -              -
         Insurance                                                      -                    -                     -                  -                   -                     -                    -                   -              -
         Property Taxes                                                 -                    -                     -                  -                   -                     -                    -                   -              -
         Fines and Penalties                                            -                    -                     -                       0              -                     -                    -                   -              -
         Other Expenses                                                 -                         1                -                       1              -                     -                    -                   -              -
            General, Administrative and Other Exp                           0                     1                -                      10              -                         0                    0               -              -
       Depreciation and Amortization                                    608                3,712                   -                9,882                 -                     201                  -                   -              -
       Gain or Loss on Sale of Assets                                   -                    -                     -                  -                   -                     -                    -                   -              -
            Total Expenses                                              761                7,212                   -               18,317                 -                   1,174                  267                 -              -
            Income (loss) from operations                              (230)              (7,130)                  -               (5,747)                -                   5,359                1,526                 -              -
       Net interest expense                                                 (1)              (12)                  -                 (125)                -                     -                    -                   -              -
       Equity Earninigs                                                 -                    -                     -               (5,296)                -                     -                    -                   -              -
       Taxes                                                            -                    -                     -                  -                   -                     -                    -                   -              -
            Net Income (loss)                                $         (230) $            (7,142) $                -     $        (11,168) $              -        $          5,359       $        1,526      $          -   $          -
                                                                                                                                                                                                                                 MOR-2(p3)
                                                  Case 19-10702-MFW                              Doc 513           Filed 09/30/19                  Page 14 of 21
 2                                               38                   16                                                                           15                14
In re     Southcross
         The RockportEnergy Partners,
                      Company,  LLC,L.P.,
                                      et al.et al.                                                                                                                                Case No.:           19-10702 (MFW)
                                                                                                                                                                          Reporting Period:            August 2019

                                                                                                             BALANCE SHEET
                                                                                                            As of August 31, 2019


($ in 000's)
                               Debtor Case Number:         19-10702             19-10703         19-10704          19-10705             19-10706          19-10707              19-10708         19-10709          19-10710
                                                                                                                                                                                                                  Southcross
                                                                          Southcross      Southcross     Southcross                                      Southcross                            Southcross           CCNG
                                     Debtor Entity:
                                                      Southcross Energy Energy Partners Energy Finance    Energy        Southcross                       Energy LP           Southcross          CCNG            Transmission
                                                        Partners, L.P.     GP, LLC          Corp.      Operating, LLC Energy GP LLC                        LLC              Gathering Ltd.    Gathering Ltd.         Ltd.
Assets
   Cash                                               $            -    $              911   $          -      $          -         $        69,121 $            -          $          -    $            -    $           -
   Accounts Receivable                                             119                 -                -                 -                 (16,764)             -                     -                (112)              18
   Due from Affiliates                                          21,554               3,711              -                 -                (117,665)             -                     (22)              (46)               (4)
   Prepaid Expenses                                             (1,644)                -                -                 -                   3,268              -                     (93)              168             (113)
   Other Current Assets                                            -                   -                -                 -                  20,897              -                   1,540               -                   5
        Total Current Assets                                    20,029               4,622              -                 -                 (41,142)             -                   1,424                   9             (94)
   Property, Plant and Equip                                        -                  -                -                 -                   3,869              -                  62,964           196,844            45,161
   Investment in JV                                                 -                  -                -                 -                     -                -                     -                 -                 -
   Investment in Unconsolidated Subsidiaries                  1,118,732             42,697              -                     (4)          (102,685)                 (2)          (237,795)         (269,651)          (34,383)
   Other Assets                                                   1,618                -                -                 -                  13,378              -                     -                  75               133
Total Assets                                          $       1,140,379     $       47,318   $          -      $              (4) $        (126,580) $               (2) $        (173,407) $        (72,723) $        10,817

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                             63              -                -                 -                  11,197              -                     481              404               319
   Accounts Payable-Affiliate                                         -                -                -                 -                     -                -                     -                -                 -
   Secured Debt
   Secured Debt/Adequate Protection                            256,481                 -                -                 -                     -                -                     -                 -                 -
   Other Current Liabilities                                       918                 -                -                 -                   1,359              -                     -                 -                 -
   Deferred Revenue                                                -                   -                -                 -                     -                -                     -                 -                 -
   Total Other Long-Term Liabilities                               -                   -                -                 -                     223              -                     -                 -                 -
   Total Liabilities Not Subject to Compromise                 257,463                 -                -                 -                  12,779              -                     481              404               319
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                        (976)                -                -                 -                     418              -                     277               700               476
   Accounts Payable-Affiliate                                      -                   -                -                 -                   7,310              -                     -                (334)           (1,758)
   Secured Debt/Adequate Protection                            390,712                 -                -                 -                     -                -                     -                 -                 -
   Other Current Liabilities                                    18,487                 -                -                 -                   2,647              -                      33               -                   0
   Deferred Revenue                                                -                   -                -                 -                     -                -                     -                 -                 -
   Total Other Long-Term Liabilities                               (63)                -                -                 -                  14,008              -                     -                 -                 -
   Total Liabilities Subject to Compromise                     408,159                 -                -                 -                  24,382              -                     310              366             (1,282)
Total Liabilities                                              665,622                 -                -                 -                  37,161              -                     791              770              (963)
Equity
Total Equity                                                   474,757              47,318              -                     (4)          (163,741)                 (2)          (174,198)          (73,493)          11,780
Total Liabilities & Equity                            $       1,140,379     $       47,318   $          -      $              (4) $        (126,580) $               (2) $        (173,407) $        (72,723) $        10,817
                                                                                                                                                                                                                 MOR-3.1 (p1)
                                                 Case 19-10702-MFW                            Doc 513              Filed 09/30/19                  Page 15 of 21
 2                                               38
In re     Southcross
         The RockportEnergy Partners,
                      Company,  LLC,L.P.,
                                      et al.et al.                                                                                                                           Case No.:              19-10702 (MFW)
                                                                                                                                                                     Reporting Period:               August 2019

                                                                                                             BALANCE SHEET
                                                                                                            As of August 31, 2019


($ in 000's)
                               Debtor Case Number:         19-10711          19-10712          19-10713           19-10714            19-10715         19-10716        19-10717                 19-10718            19-10719
                                                                                                                 Southcross                         Southcross Gulf
                                                       Southcross         Southcross          Southcross         Mississippi       Southcross           Coast         Southcross             Southcross          Southcross
                                     Debtor Entity:
                                                       Marketing         NGL Pipeline         Midstream        Industrial Gas      Mississippi       Transmission    Mississippi            Delta Pipeline        Alabama
                                                      Company Ltd.          Ltd.             Services, L.P.      Sales, L.P.      Pipeline, L.P.         Ltd.       Gathering, L.P.             LLC             Pipeline LLC
Assets
   Cash                                               $           -    $            -    $              -      $          -       $          -    $          4,026 $              -         $          -    $              -
   Accounts Receivable                                         62,218               -                   -                 -                  146              (153)               -                   (924)                -
   Due from Affiliates                                         (2,614)              (10)                -                 -                  (13)                (0)              -                    -                    (2)
   Prepaid Expenses                                               -                   0                 -                     4              134                  9               -                    -                   131
   Other Current Assets                                       (14,278)              -                   -                 -                  140               -                  -                    -                   540
        Total Current Assets                                   45,327               (10)                -                     4              407             3,881                -                   (924)                669
   Property, Plant and Equip                                      -              41,098                 320               627             50,430            47,434                -                 10,613              22,289
   Investment in JV                                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Investment in Unconsolidated Subsidiaries                  318,764           (52,848)               (664)              149            (51,988)          (62,340)                   (3)           (9,382)             87,686
   Other Assets                                                (7,012)              -                   -                 -                    9               -                  -                    -                 1,247
Total Assets                                          $       357,079    $      (11,760) $             (343) $            780     $       (1,142) $        (11,024) $                 (3) $            308      $      111,891

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                     18,320                62                 -                 -                  389              203                 -                     84                  79
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                -                   -                    -                   -
   Secured Debt
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Other Current Liabilities                                       49               -                   -                 -                   73               -                  -                    -                    35
   Deferred Revenue                                               -                 -                   -                 -                   72               -                  -                    -                   -
   Total Other Long-Term Liabilities                              -                 -                   -                 -                  -                 -                  -                    -                   -
   Total Liabilities Not Subject to Compromise                 18,369                   62              -                 -                  534              203                 -                        84              114
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                     14,784                37                 -                 -                  160              166                 -                     50                  41
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                -                   -                    -                   -
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                -                   -                    -                   -
   Other Current Liabilities                                       12               -                   -                 -                   32               21                 -                    -                    21
   Deferred Revenue                                            10,866               -                   -                 -                1,699              -                   -                    -                   -
   Total Other Long-Term Liabilities                           (6,499)              -                   -                 -                  -                -                   -                    -                     1
   Total Liabilities Subject to Compromise                     19,163                   37              -                 -                1,891              187                 -                        50                  62
Total Liabilities                                              37,532                   99              -                 -                2,425              390                 -                    135                 176
Equity
Total Equity                                                  319,547           (11,860)               (343)              780             (3,567)          (11,414)                   (3)              173             111,715
Total Liabilities & Equity                            $       357,079    $      (11,760) $             (343) $            780     $       (1,142) $        (11,024) $                 (3) $            308      $      111,891
                                                                                                                                                                                                                MOR-3.1 (p2)
                                               Case 19-10702-MFW                             Doc 513                  Filed 09/30/19                 Page 16 of 21
 2                                               38                                                                                                                     14
In re     Southcross
         The RockportEnergy Partners,
                      Company,  LLC,L.P.,
                                      et al.et al.                                                                                                                                   Case No.:            19-10702 (MFW)
                                                                                                                                                                             Reporting Period:             August 2019

                                                                                                               BALANCE SHEET
                                                                                                              As of August 31, 2019


($ in 000's)
                               Debtor Case Number:         19-10720            19-10721         19-10722              19-10723           19-10724            19-10725              19-10726           19-10727       19-10728

                                                        Southcross                             FL Rich Gas                                                                      Southcross           T2 EF          T2 EF
                                     Debtor Entity:
                                                      Nueces Pipelines   Southcross            Services GP,          FL Rich Gas       FL Rich Gas          FL Rich Gas        Transmission,      Cogeneration   Cogeneration
                                                           LLC         Processing LLC             LLC                Services, LP     Utility GP, LLC        Utility, LP            LP              Holdings        LLC
Assets
   Cash                                               $           -        $          -    $            -        $            309 $              -      $            -    $               -     $            -   $          -
   Accounts Receivable                                            -                   -                 -                   2,283                -                 3,107                1,094                -              -
   Due from Affiliates                                              (0)               (51)              -                 106,862                -                (7,041)              (2,520)               -              863
   Prepaid Expenses                                                56                 (62)              -                     (96)               -                   -                      (1)              -              -
   Other Current Assets                                           -                 7,700               -                      55                -                   -                    -                  -              -
        Total Current Assets                                          56            7,588               -                 109,414                -                (3,934)              (1,427)               -              863
   Property, Plant and Equip                                   31,578              75,674               -                 217,618                -                 9,335                  -                  -             1,632
   Investment in JV                                               -                   -                 -                  89,455                -                   -                    -                  -               -
   Investment in Unconsolidated Subsidiaries                  (36,327)           (183,512)              -                (582,201)               -                68,161               30,290                -               -
   Other Assets                                                   110                 -                 -                     156                -                   -                    -                  -               -
Total Assets                                          $        (4,582) $         (100,251) $            -        $       (165,558) $             -      $         73,562       $       28,863     $          -   $         2,495

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                         81                 639               -                   1,574                -                    14                  -                  -                28
   Accounts Payable-Affiliate                                     -                   -                 -                     -                  -                   -                    -                  -               -
   Secured Debt
   Secured Debt/Adequate Protection                               -                   -                 -                      -                 -                   -                    -                  -               -
   Other Current Liabilities                                      -                   -                 -                      -                 -                   -                    -                  -               -
   Deferred Revenue                                               -                   -                 -                      -                 -                   -                    -                  -               -
   Total Other Long-Term Liabilities                              -                   -                 -                      -                 -                   -                    -                  -               -
   Total Liabilities Not Subject to Compromise                        81              639               -                   1,574                -                      14                -                  -                  28
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                         99                 369               -                    1,516               -                    15                      0              -                62
   Accounts Payable-Affiliate                                     -                   -                 -                   (5,217)              -                   -                    -                  -               -
   Secured Debt/Adequate Protection                               -                   -                 -                      -                 -                   -                    -                  -               -
   Other Current Liabilities                                      -                 7,712               -                      525               -                   -                    -                  -               -
   Deferred Revenue                                               -                   -                 -                      -                 -                   -                    -                  -               -
   Total Other Long-Term Liabilities                               50                 -                 -                      -                 -                   -                    -                  -               -
   Total Liabilities Subject to Compromise                        149               8,081               -                   (3,176)              -                      15                    0              -                  62
Total Liabilities                                                 230               8,720               -                   (1,602)              -                      29                    0              -                  91
Equity
Total Equity                                                   (4,812)           (108,971)              -                (163,956)               -                73,533               28,863                -             2,404
Total Liabilities & Equity                            $        (4,582) $         (100,251) $            -        $       (165,558) $             -      $         73,562       $       28,863     $          -   $         2,495
                                                                                                                                                                                                                 MOR-3.1 (p3)
                                                  Case 19-10702-MFW                                  Doc 513          Filed 09/30/19                       Page 17 of 21
 2                                               38                       16                                                                               15               14
In re     Southcross
         The RockportEnergy Partners,
                      Company,  LLC,L.P.,
                                      et al.et al.                                                                                                                                       Case No.:           19-10702 (MFW)
                                                                                                                                                                                 Reporting Period:            August 2019

                                                                                                                BALANCE SHEET
                                                                                                          As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10702                19-10703          19-10704         19-10705              19-10706             19-10707              19-10708         19-10709           19-10710
                                                                                                                                                                                                                          Southcross
                                                                          Southcross      Southcross     Southcross                                             Southcross                            Southcross            CCNG
                                     Debtor Entity:
                                                      Southcross Energy Energy Partners Energy Finance    Energy        Southcross                              Energy LP           Southcross          CCNG             Transmission
                                                        Partners, L.P.     GP, LLC          Corp.      Operating, LLC Energy GP LLC                               LLC              Gathering Ltd.    Gathering Ltd.          Ltd.
Assets
   Cash                                               $            -    $                 479    $          -     $           -         $        (2,580) $              -          $          -    $            -    $            -
   Accounts Receivable                                             119                    -                 -                 -                 (14,402)                -                     -                (112)               18
   Due from Affiliates                                          21,554                  3,834               -                 -                (124,309)                -                     (22)              (46)                (4)
   Prepaid Expenses                                             (1,155)                   -                 -                 -                   5,788                 -                     (85)              177              (150)
   Other Current Assets                                              1                    -                 -                 -                   5,999                 -                   1,540               -                    5
        Total Current Assets                                    20,519                  4,313               -                 -                (129,504)                -                   1,433                   18           (131)
   Property, Plant and Equip                                        -                     -                 -                 -                   4,272                 -                  66,906           201,040             45,513
   Investment in JV                                                 -                     -                 -                 -                     -                   -                     -                 -                  -
   Investment in Unconsolidated Subsidiaries                  1,155,286                41,368               -                     (3)          (116,635)                    (1)          (236,848)         (269,819)           (35,296)
   Other Assets                                                   1,910                   -                 -                 -                   7,927                 -                     -                  80                142
Total Assets                                          $       1,177,715        $       45,681    $          -     $               (3) $        (233,940) $                  (1) $        (168,509) $        (68,681) $         10,228

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                            -                   -                 -                 -                        -                -                     -                 -                  -
   Accounts Payable-Affiliate                                         -                   -                 -                 -                        -                -                     -                 -                  -
   Secured Debt
   Secured Debt/Adequate Protection                                   -                   -                 -                 -                        -                -                     -                 -                  -
   Other Current Liabilities                                          -                   -                 -                 -                        -                -                     -                 -                  -
   Deferred Revenue                                                   -                   -                 -                 -                        -                -                     -                 -                  -
   Total Other Long-Term Liabilities                                  -                   -                 -                 -                        -                -                     -                 -                  -
   Total Liabilities Not Subject to Compromise                        -                   -                 -                 -                        -                -                     -                 -                  -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                        (871)                   -                 -                 -                   7,447                 -                     313               793                537
   Accounts Payable-Affiliate                                      -                      -                 -                 -                   7,310                 -                     -                (334)            (1,758)
   Secured Debt/Adequate Protection                            555,569                    -                 -                 -                 (50,440)                -                     -                 -                  -
   Other Current Liabilities                                    97,794                   (766)              -                 -                 (69,014)                -                      33               -                    0
   Deferred Revenue                                                -                      -                 -                 -                     -                   -                     -                 -                  -
   Total Other Long-Term Liabilities                               (94)                   -                 -                 -                   9,912                 -                     -                 -                  -
   Total Liabilities Subject to Compromise                     652,398                   (766)              -                 -                 (94,785)                -                     346              459              (1,221)
Total Liabilities                                              652,398                   (766)              -                 -                 (94,785)                -                     346              459              (1,221)
Equity
Total Equity                                                   525,317                 46,446               -                     (3)          (139,154)                    (1)          (168,855)          (69,140)           11,448
Total Liabilities & Equity                            $       1,177,715        $       45,681    $          -     $               (3) $        (233,940) $                  (1) $        (168,509) $        (68,681) $         10,228
                                                                                                                                                                                                                         MOR-3.2 (p1)
                                                 Case 19-10702-MFW                            Doc 513              Filed 09/30/19                  Page 18 of 21
 2                                               38
In re     Southcross
         The RockportEnergy Partners,
                      Company,  LLC,L.P.,
                                      et al.et al.                                                                                                                           Case No.:              19-10702 (MFW)
                                                                                                                                                                     Reporting Period:               August 2019

                                                                                                            BALANCE SHEET
                                                                                                      As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10711          19-10712          19-10713           19-10714            19-10715         19-10716        19-10717                 19-10718            19-10719
                                                                                                                 Southcross                         Southcross Gulf
                                                       Southcross         Southcross          Southcross         Mississippi       Southcross           Coast         Southcross             Southcross          Southcross
                                     Debtor Entity:
                                                       Marketing         NGL Pipeline         Midstream        Industrial Gas      Mississippi       Transmission    Mississippi            Delta Pipeline        Alabama
                                                      Company Ltd.          Ltd.             Services, L.P.      Sales, L.P.      Pipeline, L.P.         Ltd.       Gathering, L.P.             LLC             Pipeline LLC
Assets
   Cash                                               $           -    $            -     $             -      $          -       $          -    $          4,026 $              -         $          -    $              -
   Accounts Receivable                                         62,542             1,055                 -                 -                  146              (153)               -                   (924)                 29
   Due from Affiliates                                         (2,614)              (10)                -                 -                  (13)                (0)              -                    -                     (2)
   Prepaid Expenses                                               -                   (0)               -                     2               50                  2               -                    -                    45
   Other Current Assets                                           591               -                   -                 -                  231               -                  -                    -                   512
        Total Current Assets                                   60,519             1,045                 -                     2              415             3,874                -                   (924)                584
   Property, Plant and Equip                                      -              41,587                 347              640              51,551            48,674                -                 10,870              22,017
   Investment in JV                                               -                 -                   -                -                   -                 -                  -                    -                   -
   Investment in Unconsolidated Subsidiaries                  303,006           (53,461)               (664)              15             (52,949)          (60,503)                   (2)           (9,481)             83,100
   Other Assets                                                (7,012)              -                   -                -                     9               -                  -                    -                 1,270
Total Assets                                          $       356,513    $      (10,830) $             (317) $           656      $         (975) $         (7,954) $                 (2) $            464      $      106,971

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                        -                 -                   -                 -                  -                 -                  -                    -                   -
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                 -                  -                    -                   -
   Secured Debt
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Other Current Liabilities                                      -                 -                   -                 -                  -                 -                  -                    -                   -
   Deferred Revenue                                               -                 -                   -                 -                  -                 -                  -                    -                   -
   Total Other Long-Term Liabilities                              -                 -                   -                 -                  -                 -                  -                    -                   -
   Total Liabilities Not Subject to Compromise                    -                 -                   -                 -                  -                 -                  -                    -                   -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                     42,047                77                 -                 -                  205              197                 -                     50                 107
   Accounts Payable-Affiliate                                     -                 -                   -                 -                  -                -                   -                    -                   -
   Secured Debt/Adequate Protection                               -                 -                   -                 -                  -                -                   -                    -                   -
   Other Current Liabilities                                       74               -                   -                 -                   36               21                 -                    -                    22
   Deferred Revenue                                            11,039               -                   -                 -                1,992              -                   -                    -                   -
   Total Other Long-Term Liabilities                           (6,499)              -                   -                 -                    5              -                   -                    -                     4
   Total Liabilities Subject to Compromise                     46,662                   77              -                 -                2,238              218                 -                        50              133
Total Liabilities                                              46,662                   77              -                 -                2,238              218                 -                        50              133
Equity
Total Equity                                                  309,852           (10,907)               (317)             656              (3,213)           (8,172)                   (2)              414             106,838
Total Liabilities & Equity                            $       356,513    $      (10,830) $             (317) $           656      $         (975) $         (7,954) $                 (2) $            464      $      106,971
                                                                                                                                                                                                                MOR-3.2 (p2)
                                               Case 19-10702-MFW                             Doc 513               Filed 09/30/19                 Page 19 of 21
 2                                               38                                                                                                                  14
In re     Southcross
         The RockportEnergy Partners,
                      Company,  LLC,L.P.,
                                      et al.et al.                                                                                                                                 Case No.:            19-10702 (MFW)
                                                                                                                                                                           Reporting Period:             August 2019

                                                                                                            BALANCE SHEET
                                                                                                      As of the Petition Date (4/1/19)


($ in 000's)
                               Debtor Case Number:         19-10720            19-10721         19-10722           19-10723           19-10724            19-10725               19-10726           19-10727       19-10728

                                                        Southcross                             FL Rich Gas                                                                    Southcross           T2 EF          T2 EF
                                     Debtor Entity:
                                                      Nueces Pipelines   Southcross            Services GP,       FL Rich Gas       FL Rich Gas          FL Rich Gas         Transmission,      Cogeneration   Cogeneration
                                                           LLC         Processing LLC             LLC             Services, LP     Utility GP, LLC        Utility, LP             LP              Holdings        LLC
Assets
   Cash                                               $           -        $          -    $            -     $            210 $              -      $            -    $                -     $            -   $          -
   Accounts Receivable                                            -                   -                 -                1,088                -                 3,107                 1,094                -              -
   Due from Affiliates                                              (0)               (51)              -              103,169                -                (7,041)               (2,520)               -              -
   Prepaid Expenses                                                50                 (56)              -                  (84)               -                   -                       (1)              -              -
   Other Current Assets                                           -                 7,700               -                  -                  -                   -                     -                  -              -
        Total Current Assets                                          50            7,594               -              104,383                -                (3,934)               (1,427)               -              -
   Property, Plant and Equip                                   32,186              78,630               -              227,145                -                 9,536                   -                  -              -
   Investment in JV                                               -                   -                 -               94,750                -                   -                     -                  -              -
   Investment in Unconsolidated Subsidiaries                  (36,798)           (179,858)              -             (580,477)               -                62,615                28,771                -              -
   Other Assets                                                   129                 -                 -                  -                  -                   -                     -                  -              -
Total Assets                                          $        (4,433) $          (93,634) $            -     $       (154,199) $             -      $         68,217        $       27,344     $          -   $          -

   Liabilities Not Subject to Compromise (Post-Petition)
   AP and Accrued Expenses                                        -                   -                 -                   -                 -                   -                     -                  -              -
   Accounts Payable-Affiliate                                     -                   -                 -                   -                 -                   -                     -                  -              -
   Secured Debt
   Secured Debt/Adequate Protection                               -                   -                 -                   -                 -                   -                     -                  -              -
   Other Current Liabilities                                      -                   -                 -                   -                 -                   -                     -                  -              -
   Deferred Revenue                                               -                   -                 -                   -                 -                   -                     -                  -              -
   Total Other Long-Term Liabilities                              -                   -                 -                   -                 -                   -                     -                  -              -
   Total Liabilities Not Subject to Compromise                    -                   -                 -                   -                 -                   -                     -                  -              -
   Liabilities Subject to Compromise (Pre-Petition)
   AP and Accrued Expenses                                         99                 483               -                 3,557               -                    42                       7              -              -
   Accounts Payable-Affiliate                                     -                   -                 -                (5,217)              -                   -                     -                  -              -
   Secured Debt/Adequate Protection                               -                   -                 -                   -                 -                   -                     -                  -              -
   Other Current Liabilities                                      -                 7,712               -                   249               -                   -                     -                  -              -
   Deferred Revenue                                               -                   -                 -                   -                 -                   -                     -                  -              -
   Total Other Long-Term Liabilities                               50                 -                 -                   -                 -                   -                     -                  -              -
   Total Liabilities Subject to Compromise                        149               8,195               -                (1,411)              -                       42                    7              -              -
Total Liabilities                                                 149               8,195               -                (1,411)              -                       42                    7              -              -
Equity
Total Equity                                                   (4,582)           (101,829)              -             (152,788)               -                68,174                27,337                -              -
Total Liabilities & Equity                            $        (4,433) $          (93,634) $            -     $       (154,199) $             -      $         68,217        $       27,344     $          -   $          -
                                                                                                                                                                                                               MOR-3.2 (p3)
                              Case 19-10702-MFW                              Doc 513              Filed 09/30/19                      Page 20 of 21


3      3                                                                    14                                                                             14             14
    In re     Southcross Energy Partners, L.P., et al.                                                                                  Case No.:            19-10702 (MFW)
                                                                                                                                Reporting Period:             August 2019

                                                                       STATUS OF POSTPETITION TAXES
                                                                For the Period August 1, 2019 through August 30, 2019


     The Debtor attests that, to the best of their knowledge, the Debtor entities have filed all necessary federal, state and local tax returns and made all required post petition
     tax payments inconnection therewith on a timely basis or have promptly remediated any late filings or payments that may have occurred due to unintentional oversight.
     Below is the estimated Tax Liabilities balance as of 5/31/19:


      ($ in 000's)
                                                                                                                                                                           Ending Tax
                                                                                                                                                                            Liability
      Federal
          Withholding                                                                                                                                                  $                7
          FICA - Employer                                                                                                                                                               2
          FICA - Employee                                                                                                                                                              93
          Unemployment                                                                                                                                                                  0
          Income                                                                                                                                                                      -
          Other                                                                                                                                                                        26
              Total Federal                                                                                                                                            $              128

      State and Local
           Withholding                                                                                                                                                 $                  0
           Sales                                                                                                                                                                      -
           Excise                                                                                                                                                                     -
           Unemployment                                                                                                                                                               0
           Real Property                                                                                                                                                            -
           Personal Property                                                                                                                                                      6,271
           Other                                                                                                                                                                    -
              Total State and Local                                                                                                                                    $          6,271
      Total                                                                                                                                                            $          6,399




                                                                For the Period August 1, 2019 through August 30, 2019


      ($ in 000's)
                               Account                                   Current               1-30               31-60               61-90             Over 90              Total
       Accounts Payable (Acct #2000)                                 $        3,682      $            277   $             293     $           204   $          742     $         5,198
       Accrued Expenses - GM (Acct #2001)                                    18,817                   -                   -                   -                 -               18,817
       Accrued Payroll (acct #2115)                                           1,285                   -                   -                   -                 -                1,285
       Interest Payable (Acct #2140)                                            918                   -                   -                   -                 -                  918
     Total Postpetition Debts                                        $         24,702    $            277   $             293     $           204   $           742    $         26,218




                                                                                                                                                                                MOR-4
                      Case 19-10702-MFW                       Doc 513           Filed 09/30/19                 Page 21 of 21


2 2 2                                                                                                                            12             12       2
  In re    Southcross Energy Partners, L.P., et al.                                                           Case No.:           19-10702 (MFW)
                                                                                                      Reporting Period:             August 2019

                                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                            For the Period August 1, 2019 through August 30, 2019


      ($ in 000's)
      Accounts Receivable                                   0-30            31-60             61-90            Over 90        Elim/Adj      Total AR
          Net Accounts Receivable                       $     49,059    $           2   $             55   $         -    $      (13,909) $     35,207
          Total Accounts Receivable                     $     49,059    $           2   $             55   $         -    $      (13,909) $    35,207




                                                          DEBTOR QUESTIONNAIRE
                                              For the Period August 1, 2019 through August 30, 2019

                                                                                                                                Yes           No

     1) Have any assets been sold or transferred outside the normal course of business this
        reporting period? If yes, provide an explanation below.                                                                                ✓
        Explanation:                                                                            .
     2) Have any funds been disbursed from any account other than a debtor in possession
        account this reporting period? If yes, provide an explanation below.                                                                   ✓
        Explanation:                                                                            .
     3) Have all postpetition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                 ✓
        Explanation:                                                                            .
     4) Are workers compensation, general liability and other necessary insurance coverages
        in effect? If no, provide an explanation below.                                                                          ✓
        Explanation:                                                                        .
     5) Has any bank account been opened during the reporting period? If yes, provide
        documentation identifying the opened account(s). If an investment account has been
                                                                                                                                               ✓
        opened, provide the required documentation pursuant to the Delaware Local Rule
        4001-3.




                                                                                                                                               MOR-5
